On March 3, 2005, relator, Columbus Bar Association, filed a motion for interim cease and desist order and a motion to enforce settlement agreement with hearing requested. On March 14, 2005, respondents, American Family Prepaid Legal Corporation, et al., filed memos opposing the motions. Upon consideration thereof,
IT IS ORDERED that the motion for interim cease and desist order be, and hereby is, granted.
IT IS FURTHER ORDERED, pursuant to Gov.Bar R. VH(5a)(B), that respondents are to immediately cease and desist engaging in the unauthorized practice of law.
IT IS FURTHER ORDERED that the Board on the Unauthorized Practice of Law is directed to hold a hearing to consider whether the March 2003 settlement agreement has been violated and to file a report with the court.